 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GEORGE KAPPES, III,                             No. 2:18-cv-0002 JAM DB PS
12                      Plaintiff,
13           v.                                       ORDER
14    ANDREW SAUL, Commissioner of Social
      Security,
15

16                      Defendant.
17

18          This action was referred to a United States Magistrate Judge pursuant to 28 U.S.C. ' 636

19   and Local Rule 302(c)(15).

20          On February 21, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice that any objections to the findings

22   and recommendations were to be filed within fourteen days after service of the findings and

23   recommendations. The fourteen-day period has expired, and no party has filed objections to the

24   findings and recommendations.

25          The court has reviewed the file and finds the findings and recommendations to be

26   supported by the record and by the magistrate judge’s analysis.

27   ////

28   ////
                                                      1
 1              Accordingly, IT IS HEREBY ORDERED that:

 2              1. The findings and recommendations filed February 21, 2020 (ECF No. 22) are adopted

 3   in full;

 4              2. Plaintiff’s July 22, 2019 motion for summary judgment (ECF No. 19) is denied

 5              3. Defendant’s August 21, 2019 cross-motion for summary judgment (ECF No. 20) is

 6   granted;

 7              4. The decision of the Commissioner of Social Security is affirmed; and

 8              5. This case is closed.

 9
     DATED: March 24, 2020
10
                                                    /s/ John A. Mendez____________           _____
11

12                                                  UNITED STATES DISTRICT COURT JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
